Title: John B. Colvin to Thomas Jefferson, 21 December 1814
From: Colvin, John B.
To: Jefferson, Thomas


          Sir,  City of Washington, Decr 21. 1814.
          In compiling a new edition of the laws of the United States, on which work I am now employed, by appointment from the Secretary of State, I have been at some loss concerning the orthography of names in the Indian treaties. Those state papers, however well framed as to the objects for which they were intended, have, in many cases, evidently been written by illiterate persons, and the spelling of some of the names varies almost in every different treaty; and, sometimes, in the same treaty. I do not mean the name of each Indian, whose  ╳ and description appear to the treaties in question; but the names of the nations or tribes; as, for example, the Pattawatimas, Shawanees, &c. frequently spelt Putawatimies, Shawanoese, &c. The orthography, I presume, has, in general, been according to the judgment of the several writers when applying their own conceptions of the established powers of the letters of our alphabet to fix the various sounds of the Indian dialects. I should be thankful for your opinion on the subject; and, from your researches and knowledge, I have no doubt it would be acceptable to your fellow citizens at large.
          I have the honor to be, Sir, very respectfully,
          your mo. ob. ser.J. B. Colvin.
        